DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         CLARENCE B. REESE,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D22-20

                               [June 16, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Lawrence Michael
Mirman, Judge; L.T. Case No. 562012CF000145A.

   Clarence B. Reese, Crawfordville, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., LEVINE and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.